2. Brazil: extradition of Cesare Battisti
The next item is the debate on six motions for resolutions on Brazil: extradition of Cesare Battisti.
Mr President, ladies and gentlemen, in international law, a political refugee is a person who, owing to a fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group, or political opinion, is outside the country of his nationality.
Cesare Battisti is not a political refugee. Regardless of the cover offered by France for many years, we are talking about a mass-murderer, who carried out or ordered four murders, and who hid behind the pretext of political struggle to evade a life sentence. It is disgraceful that a great country such as Brazil can deny the extradition of an unpunished criminal by granting him political refugee status. The Italian authorities and, above all, the relations of the victims, insist that this criminal is brought to justice.
Faced with the arrogance of President Lula in denying extradition, the EU cannot leave the Italian Government by itself. Europe has, and must use, all the diplomatic instruments at its disposal to ensure that Mr Battisti is delivered to Italy, even at a cost of threatening to suspend cooperation agreements with Brazil.
Mr President, respect for the independence of judicial powers and the legality of their decisions is one of the prerequisites for the rule of law and democratic society. Each person deserves the right to a fair trial and the judgment of an independent court of law should be respected.
In this case, the Brazilian Supreme Court decided to allow Battisti's extradition. The decisions taken in Italy to request extradition were all taken in the proper legal order. The European Court of Human Rights did not consider the appeal. In other words, this case is disposed of.
Now, the Brazilian authorities must act to ensure that the law is applied and extradite Battisti. My group hopes that the European External Action Service will do its utmost to ensure that the judicial system and rule of law prevail.
Mr President, the truth is that I have made no attempt to conceal my discomfort with the issue and the situation, as I do genuinely believe that we are faced with an important issue. However, it is an issue that affects both Italy and Brazil and there are many forums in which I believe we must tackle the issue. However, I am not convinced that this forum, which is for discussing resolutions on violations of human rights throughout the world, is the right one.
I say this with the utmost respect, and from the outset, I offer my complete solidarity with all victims of terrorism in all corners of the world, not least this one. I say it in order to encourage general reflection on how these types of issue end up being discussed on a Thursday afternoon session, when, and I stress this point, in this context, we have a sub judice situation with a resolution already in place.
It is difficult for our group to support this situation and it is for this reason that we feel obliged to abstain. We intend to abstain, and I stress this, not because the content or issue do not merit reflection, only that we feel that this is not the time or the place to do it.
Mr President, ladies and gentlemen, through this resolution, we are appealing to the European institutions to play a role in affirming the rights of justice and legality as they carry out their diplomatic functions.
Today, the European Parliament is asking loud and clear that the Charter of Fundamental Rights not be regarded as just a collection of papers, and that citizens not be seen as mere consumers of the common market, but as holders of inalienable and non-negotiable fundamental rights. The relations of the victims of Cesare Battisti - who killed four decent, hard-working people in a senseless bloodbath in front of their families and children - came here yesterday in this spirit of trust.
Commissioner, with passion and the force of the law behind us, we are relying on everyone to do their part and, in these last few seconds, I should like to ask my fellow Members to dedicate a minute of reflection to the memory of the victims.
Mr President, ladies and gentlemen, we are here today in this Chamber to remember that the European Parliament and democratic institutions must protect and support the relatives of the victims of terrorism and provide the sense of justice that European public opinion demands.
In the resolution we have tabled and are shortly to vote upon, we point out that relations between Brazil and the European Union are based on mutual recognition and respect of the rule of law and of fundamental rights. There are therefore no question marks over our friendly relationship with Brazil.
I should like to point out that, in Italy, the defendant, Cesare Battisti, has been found guilty of four murders. Although a fugitive, Mr Battisti had the legal assurances in his trials - which were all conducted in the presence of his defence lawyer - that the Italian justice system had run its course, with all levels of justice exhausted, and that they sentenced him to two life sentences.
Mr President, even France - where Cesare Battisti had previously fled - decided back in 2004 to accept Italy's extradition request, recognising his crimes and the corresponding sentences, because Cesare Battisti is a criminal who must be brought to justice. Brazil's contradictory behaviour is difficult to understand, not least because the Brazilian authorities have not officially recognised him as a political refugee, which is one of the reasons to suspend the bilateral agreement between Italy and Brazil regarding extradition.
This is why the decision of the Supreme Court seemed incomprehensible to the victims' families and the wider public. Mr President, we are representing a Europe of rights and of rights for all. The victims have the right to know that those guilty of such heinous crimes will serve their sentence in the prisons of their own countries.
Mr President, I am not Italian, I am not Brazilian, I am a citizen of a Member State of the European Union, and I do not want the Union to be a Union which has lost its sense of proportion - a Union in which a criminal enjoys the same rights as the victims of crimes and their families. This is not acceptable. It is a question of certain elementary standards - I would even say human standards - and not European ones. Speaking as someone who is not very emotionally involved and who, I suppose, can look at the situation coldly and objectively, it seems to me I can say on this matter that a certain loss of balance has, in fact, occurred here, which is inconceivable to our taxpayers and our voters. I think the decision of the Brazilian Supreme Court is incomprehensible and will be incomprehensible to everyone who looks into it.
Mr President, Commissioner, ladies and gentlemen, Mr Romeva i Rueda, yesterday in a touching press conference held in Parliament, the relatives of the victims of the indiscriminate murders of Cesare Battisti spoke fairly and with dignity to once again present the issue at the heart of this tragic affair.
It is not a matter of revenge, but justice must be done. Therefore, because justice must be done, Cesare Battisti must be extradited, and because Mr Battisti must be extradited, we hope that through this resolution, Parliament can authoritatively and credibly amplify this same cry: it is not a matter of revenge, but justice must be done.
The European Union is a political project in which we have combined our values and our ideals to definitively defeat the power of ideologies, totalitarian ideologies, arbitrary violence and the limitless evil of terrorism. In order to realise this project, today, we forcefully ask once again: let us not seek revenge, but let us ensure that justice is done.
Mr President, Commissioner, ladies and gentlemen, it happens all too often that intellectuals or high-powered institutions in some countries refuse to understand the phenomenon of Italian terrorism, raising doubts about the trustworthiness of our judicial system.
Since this is the legal basis for the refusal to extradite Cesare Battisti, we cannot but reject it. Cesare Battisti, an individual with something of an ambiguous past, is the product of a time in which thousands of young people - many of whom were desperately lonely - chose armed struggle as a means of political struggle and ended up turning the alienating utopian dream they believed in into a crime. Other countries have experienced similar tragedies but none have so far offered the protagonists of these any chances to reform, unlike Italy, which, in fighting terrorism, really cemented its sense of national unity.
Taking up the appeal of the victims' relatives, we therefore ask for Cesare Battisti to be brought before the Italian judicial system, which will know how to show - as it has done in hundreds of other cases of former terrorists who are now reintegrated into social and civil life - that to be punished is also to make amends, as the Italian, Cesare Beccaria, taught Western legal civilisation, and not just intimidation or brutalisation, as the Brazilian authorities fear.
Mr President, we are dealing with a matter that is not truly urgent, but there is no lack of topics concerning truly urgent matters, such as the imprisonment and assassination of trade unionists in Colombia, repression and death in Honduras, or the tragic situation in the Israeli-occupied territories of Palestine.
If you want to talk about Brazil, then it would be a matter of true urgency to demonstrate our solidarity with the people affected by the storms that recently lashed the state of Rio de Janeiro, in particular, the cities of Nova Friburgo, Petrópolis and Teresópolis, which killed more than 700 people, left more than 13 000 people homeless, and caused incalculable damage.
It is lamentable that the European Parliament has not commented on this tragedy and has not asked the European Commission to express its active solidarity to the President of Brazil and its availability to provide any aid necessary. Therefore, from these seats, we congratulate the new President of Brazil, Dilma Roussef, on her recent election. We send our feelings of solidarity and deep regret for the tragic consequences of the storms, feelings that extend to the Brazilian Congress, the families that are the victims of this tragedy and all the people of Brazil.
With regard to the resolution presented here, we insist on the need to respect the decisions of the legitimate authorities of Brazil, where Cesare Battisti is being held, and to await the decisions of the legitimate authorities of Brazil, without pressure from this Parliament. Therefore, I propose that the proposal be withdrawn in order to avoid a deplorable decision.
(The speaker agreed to take two blue card questions under Rule 149(8))
(IT) Mr President, ladies and gentlemen, I should like to reply to the fellow Member who said that there are many other urgent issues to be dealt with and so on, simply by stating the fact that, in contrast to many other issues which are quite clearly worthy of our interest, this is an urgent issue that involves not only a country outside the European Union, but one within it, and we are also referring to citizens who have been killed or disabled and who are European citizens.
(PT) Mr President, I have already said, and now repeat, that this is not a truly urgent matter. We know that the legitimate authorities in Brazil have this case in hand and that the Italian citizen is being held in Brazil. Therefore, what we are saying is that this Parliament must not put pressure on the legitimate authorities in Brazil. We have to await the decisions that they will make in due course. With regard to urgent matters, we have a whole host of issues here, including, in Brazil, solidarity with the victims of the storms, which have left more than 700 people dead.
(IT) Mr President, ladies and gentlemen, I just have a simple question for Mrs Figueiredo. Do you not think that 30 years - because many years have passed since these people were killed - are not enough to ask urgently for justice, at last?
(PT) Mr President, as we have already said and now repeat, Mr President, it is a matter of how we are discussing this matter. We are discussing it at a time when we should be discussing urgent issues. Even from the statements that Mrs Angelilli has made, it is clear that it could have been debated at other times and that it still can be debated at some other time, but not now as a matter of urgency. What was urgent was solidarity for the 700 people who died in the last few days in Brazil as the result of the storms.
Mr President, ladies and gentlemen, Cesare Battisti is not a romantic hero as some have depicted him, but a savage murderer with a history of robbery who has been found guilty of killing four people with shots to the back of the neck.
He benefited unjustly from Mr Mitterrand's doctrine of political asylum and has been protected and idealised by some left-wing French intellectuals. Having fled to Brazil to avoid repatriation and prison, Mr Battisti was saved by President Lula due to an erroneous decision that was probably made for political reasons, with no regard for the suffering of the victims and their relatives.
Mrs Figueiredo, Parliament's request to the Brazilian authorities and to the Commission does not only ask for the respect of legal rules and bilateral agreements, but also aims to affirm the principle that no ideological reason can justify the actions of a murderer and no country may guarantee him impunity.
We must never forget that there is ethical value in the moral compensation of victims by serving a punishment. This is at the foundation of the social contract that props up all communities that are civilised, or that aim to be.
(IT) Mr President, Commissioner, ladies and gentlemen, 31 years after the blood spilled by the victims of the barbaric murders carried out by Cesare Battisti and his gang, it has still not been forgotten.
The pain of the victims' relatives, whom we heard from yesterday in a press conference in Strasbourg, is genuine proof of this. Indeed, it was Mr Mastella - then Minister for Justice in the Italian Government - who made major efforts through institutional actions to give final justice to the Battisti case.
Today, together with the relatives of the victims, the citizens of Italy and the whole country, it is the European Parliament - showing its extraordinary unity with a joint motion for a resolution - that is forcefully asking another country, which is a friend of Europe and a friend of Italy, for the immediate extradition of Cesare Battisti, who is a criminal and a terrorist and who has been convicted with definitive judgments, so as to finally bring to an end this difficult and painful episode that has been dragging on for too long.
(IT) Mr President, ladies and gentlemen, 'By himself, he was a petty crook or a minor felon, but he was bright and like me, he also believed he could become a politician. The people most emotionally and physically wounded by the crimes of his gang have never asked for revenge but, most civilly, even now, they ask for truth and justice. Not because it is a life sentence, but because the judgment has been made and so that the punishment decided upon according to the rules of our legal system may be respected and carried out'. Those are the words of Arrigo Cavallina, who recruited Cesare Battisti in prison when he was serving a sentence for robbery, talking about Mr Battisti, his crimes and the families of the victims.
This is the very essence of the entire affair: he was a common criminal, who reinvented himself as a terrorist and who has been sentenced to life in prison for carrying out or ordering the murders of four defenceless people, having sheltered first in Mexico, then France, and now in Brazil, protected by a network of international support as if he were a romantic revolutionary and not a ruthless murderer.
This is why the extradition of Cesare Battisti to Italy is not just the latest act in a long history of presumed political persecution, as some armchair intellectuals would still have us believe, but the legitimate claim of a Member - not to mention founding - State of the European Union to have the international treaties and its own judicial system respected.
(Applause)
Mr President, I challenge your decision to allocate catch-the-eye simply on the basis of who had not spoken in the Pakistan debate. This is an entirely different debate on a different issue. So far, it has been a debate between Lusophones and Italophones. That is great, but perhaps other countries might want to have an opinion on this well, as well as other delegations from other political groups.
I fully agree that this is a completely different debate but we have an allocated time of two minutes, so I am free to give time to two people. If you were in my shoes, how would you do it? I want to give a fair go to everybody who did not speak in the previous item, a fair go to the representatives of each political group. It is very much the situation that mainly our Italian colleagues spoke, so I will take care of that and give the floor mainly to non-Italian Members.
(FI) Mr President, to some extent, I understand the frustration felt by some of my fellow Members concerning the urgency of a resolution on Cesare Battisti.
At the end of December, after President Lula da Silva issued a decision not to allow extradition, Berlusconi announced that he would recall his ambassador to Brazil and continue to fight to get Battisti extradited back to Italy. This is doubtless part of that same struggle.
It does not, however, reduce the seriousness of Battisti's crimes. He has evaded the Italian judiciary for 30 years now and so far, therefore, he has escaped a life sentence for murder. Relations between the EU and Brazil are based on trust, inasmuch as there is a respect for democracy, the rule of law, and human rights. Raising criminals to the status of political refugee cannot be accepted.
(RO) Mr President, I consider that respect for judicial independence - a fundamental standard shared by the European Union and Brazil - should take precedence over all other considerations. I firmly believe that the excellent relations between the two sides at both an economic and political level will be backed up by equally good cooperation on judicial matters, so that Cesare Battisti, who was sentenced to life imprisonment for four murders and other crimes, will serve his sentence under the law which governs him.
There is a bilateral extradition treaty between Brazil and Italy. As such, we must address an appeal to Brazil to respect this agreement. As the controversy has a high-level political aspect, I believe that dialogue should be initiated at this level with the new Brazilian head of state.
(FR) Mr President, ladies and gentlemen, I am slightly surprised by the number of Members here in the Chamber for a Thursday afternoon. As someone who attends every Thursday afternoon, I find the sudden interest in human rights issues quite extraordinary.
I would have welcomed this, had I not noticed that those attending are mostly Italian Members, who do not usually take an interest in human rights and who are, for that matter, often the first to ...
(Protests)
My dear fellow Member, would you like to make yourself clear? Then please speak into the microphone and I will answer you. That is what you would call a personal accusation. You are Italian, I am French, I respect you as an Italian. Anyone can see that there are, after all, a majority of Italian Members in the House, which, for a Thursday afternoon, is unusual to say the least. I am here every Thursday afternoon myself, sir! Every Thursday afternoon, I am here in plenary!
(Heckling)
Let me have quiet to speak! I am not in the habit of interrupting my fellow Members and I do not tolerate being interrupted! Mr President, may I please have my allotted time?
(The President asked the speaker to continue)
I have also noticed that, generally speaking, Italian Members are the first to ask that their democracy be respected and that no one interfere in Italian affairs. That is a fact. You only have to read the European Parliament debates to realise that. We are not here to find out whether Cesare Battisti is guilty or not guilty. I know -and I am speaking to you now - that the Years of Lead are a difficult period for Italians to come to terms with. I do know that. I know that there were many victims. However, I also know that not all those guilty of terrorist attacks were tried in Italy. I repeat: not all those guilty of terrorist attacks were tried in Italy!
(Heckling)
Could you please let me speak without interrupting me? You would think that we were in a national parliament! This is not how things are done in the European Parliament! Mr President, would it be possible to speak without being interrupted?
(The President asked the speaker to conclude)
I believe we have no business, on a Thursday afternoon, interfering in relations between Brazil and Italy. We are here to ensure that the right to justice is observed, I fully agree with that, but then let us give the Brazilian Supreme Court time to issue its ruling. The matter is now before the Brazilian courts, the Supreme Court has yet to issue its ruling, this issue does not come under ...
(The President cut off the speaker)
(The speaker agreed to take a blue card question under Rule 149(8))
(FR) Mr President, it is my custom to respect my fellow Members and I am prepared to answer the question. I would very much like them to show the same tolerance towards me.
(IT) Mr President, ladies and gentlemen, if you respect your fellow Members, Mrs Vergiat, you absolutely should not dare to say that your Italian fellow Members are never interested in human rights.
I have been here for 16 years. You can check the record of my work in Parliament, and I certainly do not deserve to be lectured on human rights by you.
On behalf of my fellow Members, we should like to ask whether or not you are ashamed to raise doubts about these four people?
Do you know what jobs these people did? They were very humble people. One was a security guard, one was a butcher, another a trader and another an agent of the public security forces.
Yesterday, the children of these people, who were between 10 and 15 years' old at the time, told us that every single day, they remember their fathers in a pool of blood. Do you really think it is appropriate to pick fights?
Mr President, I regard this as a question in the form of a personal accusation. No, I am not ashamed, Mrs Angelilli, because I made a point of saying that I thought that the Years of Lead were difficult years for Italy. I do think that the Years of Lead were difficult years for Italy! I know how many victims there were in Italy. I have taken a personal interest in this period.
Therefore, no, I am not ashamed. I am not questioning the victims; I am questioning the use, by Italian Members, of a Thursday afternoon sitting reserved for human rights issues to debate an issue which strictly concerns Italy and Brazil. I think - and I hope that the Commissioner will also respond in this way - that the European Union has no business interfering in affairs between Italy and Brazil; that is not its role. These sittings are reserved for human rights! What is more, Mrs Angelilli, I have not lectured you on this matter!
I shall accept no more blue card questions. We have had the arguments and we have had the counter-arguments. (We now move to the next speaker.)
(IT) Mr President, ladies and gentlemen, I am raising a point of order which is based on the Rule in relation to the composition of the agenda. I should just like to point out that this issue is on the agenda as a result of a decision taken by the Conference of Presidents which was then ratified by a vote in plenary last Monday.
It is not on the agenda due to the wishes of the Italian Members. It is an official act requested first by the Conference of Presidents and then by all of Parliament.
(Applause)
(IT) Mr President, ladies and gentlemen, the European Union really must ensure that the treaty signed between Brazil and Italy, which aims to regulate the terms and procedures of cooperation in matters of extradition, is respected.
The Brazilian Supreme Court has granted the extradition of Cesare Battisti, who has been found guilty in some seven trials and sentenced in absentia to four life sentences for as many murders, with definitive judgments issued by the Italian judicial authorities. Incredibly, the outgoing President of Brazil has refused to deliver this criminal to Italy. Furthermore, in an act of extreme contempt for our country, a group of left-wing Brazilian members of parliament went to visit Cesare Battisti in prison and took photos of themselves celebrating with him.
The European Union, which has excellent commercial and economic relations with Brazil, cannot but intervene to enforce the law and the right of the victims' relatives to justice. Just yesterday, the victims' relatives met Members of the European Parliament in Strasbourg, who - for once - were all in agreement, irrespective of their political affiliation.
Member of the Commission. - Mr President, the Commission is fully aware of the outgoing Brazilian President's recent decision to refuse extradition of an Italian citizen, Mr Battisti, sentenced in absentia to a life sentence and several other terms of prison by the Italian court.
I have taken due note of your views on this particular case, and I share your feelings towards the victims and their families. However, the Commission considers that there is no scope for its involvement in this case. The European Union has not concluded any extradition agreement with Brazil and, even if this had been the case, it would have no right to intervene in individual extradition cases. A decision on extradition between European Union Member States, or between European Union Member States and third states, are entirely the preserve of the judiciary.
Italy's relations with Brazil on criminal cooperation are governed by a bilateral extradition treaty concluded in 1989. The Brazilian authorities have used their discretionary power within the law to refuse extradition of Mr Battisti.
I would like to add, in no uncertain terms: in the case of extradition, I have no doubts that Italian justice delivers the high standards expected of European Union Member States.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
I am against the initiative of this resolution, because I believe that the case of Cesare Battisti's extradition does not have a place in a debate in this House on urgent cases of 'Breaches of human rights, democracy and the rule of law', simply because it does not represent a breach of human rights, democracy or the rule of law in Brazil and also because it is not an urgent matter. This is a legal and political dispute between Brazil and Italy and a decision by the Supreme Federal Court of Brazil is pending. At this time, this House should be sending two other messages to Brazil: one of solidarity regarding the disaster in which more than 700 people lost their lives, and one of delight on account of the democratic election of President Dilma Rousseff. Brazil is, without doubt, a democratic country that has made significant progress in political, civil, social, economic and cultural affairs in the last decade and is a model in the fight against poverty and hunger, thanks to the government's Zero Hunger and Family Allowance programmes.
in writing. - The rule of law must be upheld. The credibility of public institutions depends on it. Brazilian President Lula was authorised by the Brazilian Supreme Court to extradite Cesare Battisti, an Italian citizen convicted of four murders, among other charges. On 31 December 2009, President Lula's last day in office, he refused to extradite Battisti to Italy. I expect the Brazilian authorities to make an apolitical unbiased final decision; a decision that upholds the rule of law. The rule of law is fundamental to Brazilian-EU relations. Our treaties are founded on the principles of human rights and fairness. I trust these principles to remain mutual.